NON-FINAL REJECTION
The Final Rejection mailed on 07/23/2021 was sent in error and is hereby VACATED.  A new Non-Final Rejection hereby follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/24/2021 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/26/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered and are persuasive, and the rejections under 35 USC § 102 and 103 are withdrawn.  Applicant argues that prior art Liu and Glessner fail to disclose that the first compressor bleed vale is configured to open to at least two positions, and configured to close.  The Examiner agrees that the cited references fail to explicitly disclose their respective valves are open in at least two positions. This office action is made Non-Final to add a new rejection to address the previously deficient limitations. 

Specification
The disclosure is objected to because of the following informalities: 
The title of the application should be corrected as follows:
VALVE INCLUDING AT LEAST TWO OPEN POSITIONS --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9, 12 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glessner (US 2017/0175640) in view of Liu (US 2016/0169109), further in view of Adhami (US 2011/0142602).
Regarding independent claim 1, Glessner discloses a gas turbine engine 100 (Glessner Fig. 1) comprising: 
a compressor 104; 
a turbine 108, 116; and 
a first compressor bleed valve 210 (Glessner Fig. 2) in fluid communication with the compressor 104 and configured to release bleed air 204 from the compressor (Para. 0021, “a first bleed conduit 202 is coupled in flow communication with high pressure compressor 104 at first compressor bleed location 130 such that a first air flow 204 is directed within first conduit 202”). 
Glessner fails to teach wherein the first compressor bleed valve 210 is configured to release bleed air to a downstream location in the engine, the downstream location being , and configured to close. 
Glessner does teach that the bleed air can be directed to a number of different locations in the gas turbine engine, and the bypass duct being only an example of a location possible (Para. 0021, “First and second air flows 204 and 208 from compressor 104 may be directed for use in other areas, such as, but not limited to internal engine cooling, anti-icing, and cabin pressurization, or first and second air flows 204 and 208 from compressor 104 may be exhausted into bypass duct 126”).
Liu teaches a compressor bleed valve 34 configured to release bleed air to a downstream location 33 in the engine, the downstream location being downstream of the turbine section 14 (Liu Fig. 1, Para. 0012, “the bleed-off valve apparatus 34 may be connected in and may form part of a compressor bleed-air flow passage 36 which may include a long duct according to this embodiment, connected in fluid communication with the main fluid path 15 of the gas turbine engine 10 at a location of a boost exit 39 which is downstream of the low pressure compressor assembly 12 and upstream of the high pressure compressor assembly 18, and being connected at the other end in fluid communication with the turbine exhaust duct 33.”); 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure a compressor bleed valve to release bleed air to a location downstream of the turbine, as taught by Liu, in the gas turbine engine of Glessner, in order to provide an alternate/additional low pressure location to dump the excess compressor air being bled from the compressor.  It is noted that the use of a known prior art structure (in this case the downstream location being downstream the turbine, taught by Liu), to obtain predictable results 
Glessner in view of Liu thus far still fails to teach the first compressor bleed valve is configured to open to at least two positions, to thereby release a variable amount of bleed air from the compressor, and configured to close. 
Adhami teaches a gas turbine engine (Adhami Fig. 1) with a  compressor 100, and a first compressor bleed valve 120 (Para. 0020) that is configured to open to at least two positions (see Adhami Fig. 3 for the “Variable Bleed Valve Setting” showing adjustable settings between 100% to 0% corresponding to fully open and fully closed, Para. 0028, the desired position of the bleed valve is determined based on engine speed and engine inlet temperature), to thereby release a variable amount of bleed air from the compressor (Para. 0020, “The amount of air which is allowed to bleed off through each of the individual bleed values can be adjusted to ensure that the engine provides a desired level of power and/or efficiency”), and configured to close (Adhami Fig. 3, corresponding to the 0% setting). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a variable bleed valve configured to open to at least two positions and configured to close, as taught by Adhami, into the system of Glessner in view of Liu, in order to provide a variable bleed valve that can be moved into a number of different positions to bleed variable amounts of air from the compressor, corresponding to different engine 
 Regarding claim 2, Glessner in view of Liu & Adhami teaches the gas turbine engine according to claim 1, and Glessner further teaches wherein: 
the engine comprises a second compressor bleed valve 212 in fluid communication with the compressor and configured to release bleed air from the compressor (Para. 0021, Glessner Fig. 2); and the second compressor bleed valve 212 is located downstream of the first compressor bleed valve 210 (Glessner Fig. 1 & 2). 
Regarding claim 3, Glessner in view of Liu & Adhami teaches the gas turbine engine according to claim 2, and Glessner further teaches wherein: 
the compressor 104 is a multi-stage compressor (Para. 0005, “a multistage compressor in a gas turbine engine is provided”, Para. 0018); and 
the second compressor bleed valve is located at a higher stage of the compressor than the first compressor bleed valve (Glessner Fig. 1 & 2, Para. 0018, “A first diffuser exhausts bleed air from a first compressor stage, and a second diffuser exhausts bleed air from a second compressor stage”; valve 212 is downstream of valve 210 relative to the compressor airflow direction). 
Regarding claim 4, Glessner in view of Liu & Adhami teaches the gas turbine engine according to claim 1, and Glessner further teaches the bleed air 204 from the first compressor bleed valve 210 is directed into a first bleed duct 202 (Glessner Fig. 2).
 	Glessner in view of Liu fails to teach wherein the bleed air from the first compressor bleed valve is directed to the downstream location by the first bleed duct. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a first bleed duct for directing the bleed air to the downstream location, as taught by Liu, to the system of Glessner in view of Liu & Adhami, in order to provide the necessary ducting that fluidly communicates the bleed air with its intended destination downstream of the turbine (Liu Para. 0012).
Regarding claim 6, Glessner in view of Liu & Adhami teaches the gas turbine engine according to claim 2, and Glessner further teaches wherein: the engine comprises a bypass duct 126 configured to carry a bypass airflow 128 (Glessner Fig. 1); and the second compressor bleed valve 212 is configured to release bleed air into the bypass airflow through a second bleed duct 206 (Glessner Fig. 2, Para. 0021). 
Regarding claim 7,
Regarding claim 8, Glessner in view of Liu & Adhami teaches the gas turbine engine according to claim 6, and Glessner further teaches wherein the bypass duct 126 comprises a deflector 228 (diffuser) configured to deflect bleed air from the second compressor bleed valve 212 in order to promote mixing of the bleed air with the air in the bypass duct (Para. 0029, Glessner Fig. 3-4). 
Regarding claim 9, Glessner in view of Liu & Adhami teaches the gas turbine engine according to claim 1, and Glessner further teaches wherein the turbine is a low pressure turbine 116, wherein the engine further comprises a high pressure turbine 108 (Para. 0019, Glessner Fig. 1).
Regarding claim 12, Glessner in view of Liu & Adhami teaches the gas turbine engine according to claim 1 thus far, but fails to teach wherein the first compressor bleed valve is configured to move to an opening amount which is continuously variable between fully open and fully closed.
Adhami teaches the first compressor bleed valve 120 is configured to move to an opening amount which is continuously variable between fully open (100%) and fully closed (0%; Adhami Fig. 3, Para. 0028).	
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a variable bleed valve continuously variable between fully open and fully closed, as taught by Adhami,  into the system of Glessner in view of Liu, in order to provide a variable bleed valve that can be moved into a number of different positions to bleed variable amounts of air from the compressor, corresponding to different engine operating conditions (such as a desired level of power), or adjusting based on a physical conditions of the 
Regarding claim 17, Glessner in view of Liu & Adhami teaches the gas turbine engine according to claim 1, and Glessner further teaches wherein the engine comprises: 
a high pressure turbine 108; 
a low pressure turbine 116; 
a low pressure compressor 114; and 
a high pressure compressor 104 (Para. 0019 “low pressure compressor or fan 114”); 
wherein the compressor with which the first compressor bleed valve 210 is in fluid communication is the high pressure compressor  (Glessner Fig. 1, the bleed valve is disposed within the high pressure compressor 104 as shown); and 
the turbine downstream of which the downstream location is located is the first turbine (the downstream location incorporated from Liu is downstream of both first and second turbine sections; see claim 1 above). 

Claims 5 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Glessner in view of Liu & Adhami, further in view of Glahn (US 2013/0192250).
Regarding claim 5, Glessner in view of Liu & Adhami teaches the gas turbine engine according to claim 1, but fails to disclose wherein the downstream location is a tail bearing housing. 
Glahn teaches a compressor bleed air system that delivers bleed air to a tail bearing housing BC-5 downstream of the turbine 28.

Regarding claim 18, Glessner in view of Liu & Adhami teaches the gas turbine engine according to claim 17, and Glessner further teaches a core shaft 120 connecting the low pressure  turbine 116 to the low pressure compressor 114 (Glessner Fig. 1); 
wherein the high pressure turbine 108, low pressure turbine 116, high pressure compressor 104, and core shaft 112 are comprised in an engine core (Glessner Fig. 1); 
wherein the engine further comprises: 
a fan 114 located upstream of the engine core, the fan comprising a plurality of fan blades (Glessner Fig. 1).
Glessner in view of Liu & Adhami fails to teach a low pressure compressor that is part of the core engine, and a fan located upstream of the engine core (Glessner only teaches a low pressure compressor or fan 114, but not an engine with an additional second compressor and a fan); and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft. 
Glahn teaches a gas turbine engine 20 having a core engine comprised of a low pressure compressor 44, high pressure compressor 52, low pressure turbine 46, high pressure turbine 54, and a core shaft 40 (inner shaft) connecting the low pressure turbine 46 to the low pressure The inner shaft 40 can be connected to the fan 42 through a geared architecture 48 to drive the fan 42 at a lower speed than the low speed spool 30.”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the engine of Glessner in view of Liu & Adhami to include a second low pressure compressor and fan connected to the core shaft by a gearbox to drive the fan at a lower rotation speed, as taught by Glahn, as an obvious extension of prior art teachings, incorporating known prior art elements to obtain predictable results. See KSR; MPEP 2141 III A.  Glessner and Liu teach compressor bleed systems for turbofan gas turbine engines (Glessner Fig. 1, Liu Para. 0016), and turbofan engines having front fan, a core engine with a low pressure compressor stage, high pressure compressor stage, high pressure turbine, and low pressure turbine are very common in the art.  Use of a gearbox to drive the fan with the core shaft is also well-known in the art, for providing rotation of the fan at a desired speed, which is a routine optimization of a turbofan.  Consequently one of ordinary skill in the art would have known to incorporate a low pressure compressor, fan and gearbox as desired, in order to achieve predictable results.
Regarding claim 19, Glessner in view of Liu & Adhami & Glahn teaches the gas turbine engine according to claim 18, and Glahn further teaches wherein: the core shaft is a first core shaft 40; the engine comprises a second core shaft 32 connecting the high pressure turbine 54 to the high pressure compressor 52; and the high pressure turbine 54, high pressure compressor 52, and second core shaft 32 are arranged to rotate at a higher rotational speed than the first core 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the engine of Glessner in view of Liu & Adhami & Glahn to include a second core shaft connecting the second compressor and second turbine for rotation at a higher speed than the first core shaft, as taught by Glahn, as an obvious extension of prior art teachings, incorporating known prior art elements (in this case, a high speed shaft for connecting high pressure turbine and compressor stages) to obtain predictable results (to provide mechanical connection between the high pressure turbine and compressor). See KSR; MPEP 2141 III A.  Gas turbine engines having separate high pressure and low pressure sections for the compressor and turbine, driven by separate spools at different speeds, is a very well-known arrangement in the art (see for instance Liu Fig. 1, Glahn Fig. 1)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Glessner in view of Liu & Adhami, further in view of Pritchard, Jr. (US 2014/0109589).
Regarding claim 10, Glessner in view of Liu & Adhami teaches the gas turbine engine according to claim 1, but fails to disclose: the first compressor bleed valve comprises a multi-position bellcrank and a flapper; and the bellcrank is configured to control the position of the flapper to control the opening amount of the first compressor bleed valve. 
Pritchard Jr. teaches a variable bleed valve (VBV) 49 for extracting compressor bleed air 19 (Pritchard Fig. 2-4), including a multi-position bellcrank 114 (Para. 0041“forward and aft bellcrank arms 120, 122 of a bellcrank 114”) and a flapper 50 (“VBV door”); and the bellcrank 114 is configured to control the position of the flapper to control the opening amount of the at The variable bleed valve 49 is designed to be operated with the VBV door 50 in a fully closed or in a closed position as illustrated in FIG. 2 and in first and second or partial and full open positions as illustrated in FIGS. 3 and 4 respectively. The VBV door 50 may be rotated to any position between the fully closed position and the full open position as illustrated in FIGS. 3 and 4 respectively”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a variable valve having a bellcrank controlling a position of a flapper, as taught by Pritchard Jr. to the engine of Glessner in view of Liu & Adhami, in order to provide a well-known variable bleed valve arrangement for controlling the opening degree of a compressor bleed valve (Pritchard Jr. Para. 0006 & 0040 discusses that bleed duct openings controlled by bellcrank linkages operably connected to a bleed door are a well-known and conventional technique in the art; “It is well known to operate or rotate VBV doors open and close using actuators, unison rings, and bellcranks for positioning the doors”).  Providing the flapper door controlled by the bellcrank to have multiple positions, as taught by Pritchard Jr. also provides the benefit of having a variable bleed opening to optimize engine performance  at different operating modes (which fits with the purpose of the variable bleed valves incorporated from Adhami), and also serving as a scoop to remove ice and other particulates from the engine core airflow (Pritchard Jr. Para. 0042-0043).  Glessner, Liu & Adhami are not explicit as to the type of valves applied to their respective systems (Liu Para. 0013, Adhami Para. 0020).  
Regarding claim 11, Glessner in view of Liu  & Adhami & Pritchard Jr. teaches the gas turbine engine according to claim 10 thus far, but fails to teach wherein the position of the multi-position bellcrank is controlled by an actuator.
The VBV door 50 is actuated by actuators (not shown) that forwardly and aftwardly axially translate and rotate radially unison ring 102 with respect to engine centerline 12”; Para. 0058-59). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an actuator to control the bellcrank of the first compressor bleed valve, as taught by Pritchard Jr., to the engine of Glessner in view of Liu & Adhami & Pritchard Jr., in order to provide a conventional actuation means for moving the valve between opened and closed positions (Pritchard Jr. Para. 0006, 0040).  It has been held that the use of a known prior art structure (in this case an actuator to control a compressor bleed valve, as taught by Pritchard Jr.), to obtain predictable results (in this case to modulate the position of the bleed valve) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.

Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glessner in view of Liu & Adhami, further in view of Yates (US 2017/0356469).
Regarding claim 13, Glessner in view of Liu & Adhami teaches the gas turbine engine according to claim 1 thus far, but fails to teach: the opening amount of the first compressor bleed valve is controlled by a difference in pressure of a control fluid across a control component separate from the first compressor bleed valve and mechanically coupled to the first compressor bleed valve; and the difference in pressure across the control component is controlled by metered flow of a control fluid from a hydromechanical device. 
Yates teaches the opening amount of a compressor bleed valve (Para. 0034-35, “the compressors may contain variable vanes whose angles relative to the incoming airflow may be varied and/or adjustable bleed valves”) is controlled by a difference in pressure of a control fluid (fuel or air) across a control component 204 (“fueldraulic actuator”, Yates Fig. 2, Para. 0036; or the “air booster actuator” 214, Para. 0037; Para. 0038 discusses how each actuator is driven by pressure differences across respective pistons 209, 219) separate from the at least one valve and mechanically coupled to the at least one valve (via a mechanical linkage 210); and the difference in pressure across the control component is controlled by metered flow of a control fluid (fuel or air) from a hydromechanical device 201, 211 (a fueldraulic valve, Yates Fig. 2, Para. 0036). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a control component operating on a pressure difference of a control fluid metered by a hydromechanical device to actuate a compressor bleed valve, as taught by Yates, to the system of Glessner in view of Liu & Adhami, in order to provide respective actuator forces to move the first compressor bleed valve by using pressurized fluids (in this case incompressible, pressurized fuel) already available in the gas turbine engine (Yates Para. 0022), while providing accurate positional control for the valves by using an incompressible hydraulic fluid (i.e. fuel; Yates Para. 0035).
Regarding claim 14, Glessner in view of Liu & Adhami teaches the gas turbine engine according to claim 1, but fails to teach wherein: the opening amount of the first compressor bleed valves is controlled by a difference in pressure of a control fluid across a control component mounted to the first compressor bleed valve, the control fluid being supplied from a central source of pressurized control fluid; and the difference in pressure is controlled by a hydromechanical device. 
Yates teaches the opening amount of a compressor bleed valve (Para. 0034-35, “the compressors may contain variable vanes whose angles relative to the incoming airflow may be varied and/or adjustable bleed valves”) is controlled by a difference in pressure of a control fluid (fuel or air) across a control component 204 (“fueldraulic actuator”, Yates Fig. 2, Para. 0036; or the “air booster actuator” 214, Para. 0037; Para. 0038 discusses how each actuator is driven by pressure differences across respective pistons 209, 219) mounted to the compressor bleed valve (the control component is connected to the valve by mechanical linkage 210), the control fluid being supplied from a central source of pressurized control fluid 202 (fuel from a fuel supply system, Yates Fig. 2); and the difference in pressure is controlled by a hydromechanical device 201 (fueldraulic valve, Yates Fig. 2, Para. 0036). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a control component operating on a pressure difference of a control fluid metered by a hydromechanical device to actuate a compressor bleed valve, as taught by Yates, to the system of Glessner in view of Liu & Adhami, in order to provide respective actuator forces to move the first compressor bleed valve by using pressurized fluids (in this case incompressible, pressurized fuel) already available in the gas turbine engine (Yates Para. 0022), while providing accurate positional control for the valves by using an incompressible hydraulic fluid (i.e. fuel; Yates Para. 0035).
Regarding claims 15 & 16, Glessner in view of Liu & Adhami & Yates teaches the gas turbine engine according to claim 13 thus far, and Yates further teaches wherein the control fluid is a hydraulic fluid (fuel used as a “fueldraulic” hydraulic fluid); and wherein the control fluid is fuel (Para. 0004, 0035-36). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use fuel as the hydraulic fluid, as taught by Yates, for actuating the first compressor bleed valve of Glessner in view of Liu and Yates, in order to provide respective actuator forces 

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing compressor variable bleed valves with multiple positions. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ALAIN CHAU/Primary Examiner, Art Unit 3741